     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 1 of 23 PageID #:1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE NOTHERN DISTRICT OF ILLINOIS


3D GLOBAL SOLUTIONS, INC., a               CASE NO.:
corporation,
                   Plaintiff,              COMPLAINT
      v.                                   JURY TRIAL DEMANDED

CHAI TRUST COMPANY, LLC
d/b/a EQUITY GROUP
INVESTMENTS, a limited liability
company; PAR PACIFIC
HOLDINGS, INC.,
a corporation; and PAR HAWAII
REFINING, LLC,
a limited liability corporation; and
DOES 1-100.
                   Defendants.




      Plaintiff, 3D GLOBAL SOLUTIONS, INC., by and through its undersigned

counsel, brings this Complaint against Defendants, CHAI TRUST COMPANY,

LLC d/b/a EQUITY GROUP INVESTMENTS; PAR PACIFIC HOLDINGS,

INC.; PAR HAWAII REFINING, LLC; and DOES 1-100, and alleges as follows:

                                 INTRODUCTION

      1.    This case arises out of Defendants’ unlawful procurement of the 2017

and 2018 Defense Logistics Agency – Energy Section bulk petroleum contracts,

which Plaintiff, the unsuccessful second low bidder and eligible Service-Disabled




                                       1
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 2 of 23 PageID #:1




Veteran-Owned Small Business, would have been awarded but for Defendants’

intentional and fraudulent misconduct.

                          JURISDICTION AND VENUE

       2.     This court has original federal question jurisdiction over all claims

arising under federal law pursuant to 28 U.S.C. § 1331, and supplemental

jurisdiction over those claims arising under state law pursuant to 28 U.S.C. § 1367

in that they form part of the same case or controversy under Article III of the

United States Constitution.

       3.     This court further has original diversity jurisdiction over this action

pursuant to 28 U.S.C. § 1332 in that the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of

different states.

       4.     This court has personal jurisdiction over Defendants because they

have sufficient minimum contacts with this state such that exercising jurisdiction

over these Defendants does not offend traditional notions of fair play and

substantial justice in that Defendants conduct business in Illinois and have

committed tortious acts in Illinois as set forth herein. Moreover, at least one

Defendant, who has the power to control all other Defendants, is incorporated in

and has its principle place of business in Illinois.




                                         2
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 3 of 23 PageID #:1




      5.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b) in that a substantial part of the events or omissions giving rise to the

claims occurred in this judicial district and at least one Defendant is subject to the

court’s personal jurisdiction with respect to this action.

                                      PARTIES

      6.     At all times relevant herein, Plaintiff, 3D GLOBAL SOLUTIONS,

INC. (3DGS), was and is a corporation incorporated, organized, and existing under

the laws of the State of Indiana, with its principal place of business in Indiana.

      7.     At all times relevant herein, Plaintiff was and is a Service-Disabled

Veteran Owned Small Business as defined by the Small Business Administration

and 38 U.S.C. § 101(2).

      8.     At all times relevant herein, Defendant CHAI TRUST COMPANY,

LLC d/b/a EQUITY GROUP INVESTMENTS (CHAI) was and is a corporation

incorporated, organized, and existing under the laws of the State of Illinois, with its

principal place of business in Illinois. CHAI was and is Defendant PAR PACIFIC

HOLDING, INC.’s single largest shareholder and has the power to control

Defendant PAR PACIFIC HOLDING, INC. based upon ownership. All acts and

omissions of CHAI as described herein were done by its agents, servants,

employees and/or owners, acting in the course and scope of their respective

agencies, services, employments and/or ownership.



                                        3
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 4 of 23 PageID #:1




      9.     At all times relevant herein, Defendant PAR PACIFIC HOLDINGS,

INC. (PAR PACIFIC) was and is a publicly-traded corporation incorporated,

organized, and existing under the laws of the State of Delaware, with its principal

place of business in Texas. PAR PACIFIC directly and wholly owns Defendant

PAR HAWAII REFINING, LLC, and has the power to control Defendant PAR

HAWAII REFINING, LLC. All acts and omissions of PAR PACIFIC as described

herein were done by its agents, servants, employees and/or owners, acting in the

course and scope of their respective agencies, services, employments and/or

ownership.

      10.    At all times relevant herein, Defendant, PAR HAWAII REFINING,

LLC (PAR HAWAII), was and is a limited liability company incorporated,

organized, and existing under the laws of the State of Hawaii, with its principal

places of business in Hawaii. All acts and omissions of Defendant as described

herein were done by its agents, servants, employees and/or owners, acting in the

course and scope of their respective agencies, services, employments and/or

ownership.

      11.    Upon information and belief, DOES 1-100 are associated with PAR

HAWAII, have the power to control PAR HAWAII, and/or conspired with PAR

HAWAII to commit the wrongful acts described herein. Plaintiff is unaware of the

true names and capacities of those Defendants named herein as DOES 1-100.



                                       4
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 5 of 23 PageID #:1




Plaintiff will amend this Complaint to allege said Defendants’ true names and

capacities when that information becomes known to Plaintiff. Plaintiff is informed

and believes, and thereon alleges, that DOES 1-100 are legally responsible and

liable the acts, omissions, and damages hereinafter set forth, and that each of said

Defendants proximately caused the injuries and damages. Plaintiff will seek to

amend this Complaint to set forth said true names and identities of the unknown

named DOE Defendants when they are ascertained.

                          FACTUAL ALLEGATIONS

                            2017 and 2018 Contracts

      12.    In January 2017, Defense Logistics Agency – Energy Section (DLA)

issued Request for Proposal (RFP) No. SPE600-17-R-0709 for various types of

fuel, including bulk petroleum (“2017 contract”).

      13.    The 2017 contract was for a one-year period with a 30-day carryover

period and an October 30, 2018 performance completion date.

      14.    The 2017 RFP was partially set aside for small business with a

corresponding size standard of either 1,500 employees or 200,000 barrels per

calendar day of total Operable Atmospheric Crude Oil Distillation capacity.

      15.    The federal government’s goal is to award at least three percent of all

federal contracting dollars to service-disabled veteran-owned small businesses

each year.



                                      5
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 6 of 23 PageID #:1




        16.   In furtherance of this goal, the government limits competition for

certain contracts to businesses that participate in the Service-Disabled Veteran-

Owned Small Business program.

        17.   To qualify for the disabled veterans’ business program, a business

must:

              a. Be a small business;
              b. Be at least 51% owned and controlled by one or more service-
                 disabled veterans;
              c. Have one or more service-disabled veterans manage day-to-day
                 operations and also make long-term decisions;
              d. Eligible veterans must have a service-connected disability

        18.   In or around February 2017, both Plaintiff and Defendant submitted

its offers to DLA. Both parties’ submissions included self-certifications that each

was an eligible small business for purposes of the contract.

        19.   In or around July 2017, the Contracting Officer (CO) notified Plaintiff

that Defendant was the low bidder and had been awarded the contract.

        20.   The CO further notified Plaintiff that it was the second low bidder and

was otherwise eligible for the 2017 contract.

        21.   Thereafter, in January 2018, the DLA issued RFP No. SPE602-18-R-

0702 for the same (“2018 contract”).

        22.   The 2018 contract was for a one-year period with a 30-day carryover

period and an October 30, 2019 completion date.




                                       6
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 7 of 23 PageID #:1




      23.   The 2018 RFP was again partially set aside for small business with a

corresponding size standard of either 1,500 employees or 200,000 barrels per

calendar day of total Operable Atmospheric Crude Oil Distillation capacity.

      24.   On or around February 2018, both Plaintiff and Defendant again

submitted its offers to DLA. Both parties’ submissions to the DLA again included

self-certifications that they were an eligible small business for purposes of the

contract.

      25.   On July 31, 2018, the CO notified Plaintiff that Defendant was the

low bidder and had once again been awarded the contract.

      26.   The CO again further notified Plaintiff that it was the second low

bidder and was otherwise eligible for the 2018 contract.

                              Untimely Size Protest

      27.   On August 27, 2018, Plaintiff filed with the CO a size protest against

Defendant, PAR HAWAII, based on its belief Defendant, together with its

affiliates, including PAR PACIFIC, exceeded the size standard for a qualifying

small business under the 2018 contract.

      28.   On September 10, 2018, the CO forwarded the protest to the United

States Small Business Administration (SBA) Office of Government Contracting,

Area VI (Area Office).




                                      7
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 8 of 23 PageID #:1




       29.   On September 24, 2018, the SBA Office of Government Contracting,

Area VI (Area Office) dismissed the protest as untimely.

                      SBA/OHA Final Size Determination

       30.   After dismissing the size protest as untimely, the Area Director then

filed his own size protest against Defendant based on the allegations made by

Plaintiff.

       31.   On September 25, 2018, the Area Office notified Defendant of the

protest.

       32.   On September 27, 2018, Defendant PAR HAWAII submitted

documentation to the Area Office purporting to show that its capacity fell well

below the size standard of 200,000 barrels.

       33.   On October 15, 2018, Defendant PAR HAWAII submitted further

documentation purporting to show that its capacity also fell below the standard size

of 1,500 employees.

       34.   That same day, Defendant PAR HAWAII disclosed to the Area Office

an “entity organization chart” which revealed, in part, that PAR PACIFIC directly

and wholly owned PAR HAWAII.

       35.   Upon learning that PAR PACIFIC directly and wholly owned PAR

HAWAII, the Area Office requested ownership information for PAR PACIFIC in

order to make a proper size determination.



                                      8
     Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 9 of 23 PageID #:1




      36.    In response, Defendant PAR HAWAII revealed that Defendant PAR

PACIFIC is a publicly-traded and widely-held corporation with over 150

institutional investors collectively holdings 68.73% of its 45,879,509 outstanding

shares of common stock.

      37.    On October 16, 2018, the Area Office stated that it still needed

ownership information.

      38.    On October 19, 2018, Defendant PAR HAWAII provided additional

information about its stockholders taken from various SEC filings. The information

Defendant PAR HAWAII provided was still insufficient to make the size

determination.

      39.    Despite ample opportunities, PAR HAWAII failed to produce the

necessary ownership documentation to support its contention that it is a small

business eligible to bid on the contract specifically set aside for small businesses

such as Plaintiff.

      40.    On November 9, 2018, the Area Office issued Size Determination No.

06-2018-092, concluding that Defendant was not an eligible small business for the

2018 contract. The Area Office based its finding on Defendant’s non-compliance

in producing the legally required documentation to establish that it is an eligible

small business.




                                      9
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 10 of 23 PageID #:1




      41.     On November 20, 2018, Defendant filed an appeal of the SBA’s size

determination. Its appeal challenged the process and failed to present the

ownership documentation establishing that it qualifies as a small business for the

purpose of the contract. [Exhibit A]

      42.     On April 2, 2019, the SBA’s Office of Hearings and Appeals (OHA)

issued a final decision affirming the size determination. Pursuant to 13 C.F.R. §

134.316(f), the decision may not be reconsidered. [Exhibit A, Size Appeal of Par

Hawaii Refining, LLC, SBA No. SIZ-5989 (2019)]

      43.     As the second low-bidder and qualified small business under the 2017

and 2018 contracts set forth above, Plaintiff should have been awarded the

contracts.

             Defendants’ Fraudulent Misrepresentations/Concealment

      44.     Upon information and belief, Defendant was ineligible for the 2017

and 2018 contracts because it did not qualify for the small business set aside at the

time it submitted its offers and false self-certifications to DLA for either contract.

      45.     Upon information and belief, Defendant knew or had reason to know

that it did not qualify for the small business set aside and was not eligible for the

contracts at the time it submitted its offers and false self-certifications to DLA for

either contract.




                                        10
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 11 of 23 PageID #:1




      46.    Upon information and belief, Defendant fraudulently concealed

ownership information from, among others, the DLA, the SBA, the Plaintiff, and

the public, in order to induce the DLA to award Defendant the 2017 and 2018

contracts and to prevent Plaintiff or others from timely filing a size protest.

      47.    Defendant’s fraudulent concealment, as set forth above, prevented or

otherwise deterred Plaintiff from timely filing a size protest.

      48.    Had Plaintiff timely filed a size protest, Defendant would have been

disqualified and the contracts would have been awarded to Plaintiff.

      49.    But for Defendant’s false self-certification and concealment of

ownership information, Plaintiff would have been awarded the 2017 and 2018

contracts as the second-low eligible bidder or would have timely filed a size

protest.

      50.    As a direct and proximate result of Defendants’ fraudulent conduct

and concealment, Plaintiff suffered reputational harm and lost profits that it would

have otherwise earned under the 2017 and 2018 contracts.

                         COUNT I
  RACKETEER INFLUENCED AND CORRUPT ORGANIZATION ACT
             (RICO) VIOLATION [18 U.S.C. § 1962]

      51.    Plaintiff incorporates by reference each and every allegation of this

Complaint as though fully set forth herein.




                                        11
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 12 of 23 PageID #:1




      52.       Pursuant to 18 U.S.C. § 1962(c), it is “unlawful for any person

employed by or associated with any enterprise engaged in, or the activities which

affect, interstate or foreign commerce, to conduct or participate, directly or

indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity or collection of unlawful debt.”

      53.       The Act permits “[a]ny person inured in his business or property by

reason of a violation of section 1962 of this chapter [to] sue therefore in any

appropriate United States district court and shall recover threefold the damages he

sustains and the costs of the suit, including a reasonable attorney’s fee.” 18 U.S.C.

§ 1964(c).

      54.       Defendant, by and through its agents, engaged in a pattern of

racketeering activity consisting of multiple acts of wire fraud in the years 2017 and

2018 in that:

                a. Defendant used electronic means to carry out its fraudulent

                   scheme, namely, Defendant electronically submitted a false self-

                   certification to the SBA and DLA that it was an eligible small

                   business knowing or with reason to know that it did not qualify for

                   the small business set aside in either the 2017 or 2018 contracts.

                b. For the purpose of executing or attempting to execute the above-

                   referenced scheme or artifice to defraud and to obtain money by



                                          12
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 13 of 23 PageID #:1




                means of false and fraudulent pretenses, representations, and

                promises, defendants, jointly and severally, caused, induced,

                procured and aided and abetted the transmission by means of wire

                communication in interstate commerce, of monetary payments

                from the DLA to Defendants’ bank or banks.

      55.    The DLA then relied on Defendant’s false self-certification when it

awarded the 2017 and 2018 contracts to Defendant over Plaintiff, an eligible small

business and the second-low bidder.

      56.    Plaintiff further relied on Defendant’s false self-certification when it

delayed or otherwise failed to timely file a size protest against PAR HAWAII after

it was awarded the 2017 and 2018 contracts.

      57.    But for Par Hawaii’s unlawful misrepresentations regarding its status

as a qualifying small business, Plaintiff would have timely submitted its size

protest and/or would have been awarded both contracts.

      58.    As a direct and proximate result of Defendants’ fraudulent

representations, acts, and concealments set forth above, Plaintiff suffered damages,

including, but not limited to, significant lost profits under the 2017 and 2018

contracts and reputational harm arising from the loss of both contracts.

      59.    Plaintiff’s professional reputation and ability to bid and successfully

win government contracts hinges on a demonstration of past-performance. The



                                        13
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 14 of 23 PageID #:1




wrongful usurpation of the contract opportunity by defendant, denied plaintiff the

reputational professional benefit of performing on a very lucrative contract that

would have demonstrated plaintiff’s professional capacity to execute. Performance

would have enhanced plaintiff’s future opportunities to win other lucrative

contracts. As a direct and proximate result of Defendant’s fraud, plaintiff suffered

a loss of earning capacity.

      60.    As a further direct and proximate result of Defendant’s fraudulent

conduct, Plaintiff incurred costs and attorney’s fees, and is entitled to treble

damages under the Act.

      61.    The conduct of Defendants was willful, wanton, malicious, and done

with reckless disregard for the rights of others, and therefore warrants an award of

punitive damages against Defendants in an amount adequate to punish the

wrongdoers and deter future misconduct.

                              COUNT II
                    TORTIOUS INTERFERENCE WITH
                  PROSPECTIVE ECONOMIC ADVANTAGE

      62.    Plaintiff incorporates by reference each and every allegation of this

Complaint as though fully set forth herein.

      63.    As a qualified Service-Disabled Veteran-Owned Small Business and

second-low bidder under the 2017 and 2018 contracts set forth above, Plaintiff had




                                        14
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 15 of 23 PageID #:1




a reasonable expectation of entering into a valid business relationship with the

DLA that would have resulted in an economic benefit to Plaintiff.

      64.    Defendants knew or had reason to know that as a qualified Service-

Disabled Veteran-Owned Small Business and second-low bidder under the 2017

and 2018 contracts, Plaintiff had a reasonable expectation of entering into a valid

business relationship with the DLA.

      65.    By submitting offers to the DLA for the 2017 and 2018 contracts and

accepting both contract awards knowing that PAR HAWAII did not qualify for

either contract, Defendants purposely interfered with Plaintiff’s reasonable

expectation of entering into a valid business relationship with the DLA and

prevented Plaintiff’s legitimate expectancy from being fulfilled.

      66.    Further, by submitting false self-certifications that PAR HAWAII

qualified as a Service-Disabled Veteran-Owned Small Business and concealing its

ownership information from the DLA, SBA, Plaintiff, and the public, so as to

prevent Plaintiff and others from timely filing a size protest, Defendants purposely

interfered with Plaintiff’s reasonable expectation of entering into a valid business

relationship with the DLA and prevented Plaintiff’s legitimate expectancy from

being fulfilled.




                                       15
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 16 of 23 PageID #:1




      67.    The expected relationship between Plaintiff and the DLA was actually

disrupted in that Plaintiff was not awarded the 2017 or 2018 contracts and was

deterred from timely filing a size protest.

      68.    As a direct and proximate result of Defendants’ fraudulent

representations, acts, and concealments set forth above, Plaintiff suffered damages,

including, but not limited to, significant lost profits under the 2017 and 2018

contracts and reputational harm arising from the loss of both contracts.

      69.    The conduct of Defendants was willful, wanton, malicious, and done

with reckless disregard for the rights of others, and therefore warrants an award of

punitive damages against Defendants in an amount adequate to punish the

wrongdoers and deter future misconduct.

                        COUNT III
      FRAUDULDENT MISREPRESENTATION & CONCEALMENT

      70.    Plaintiff incorporates by reference each and every allegation of this

Complaint as though fully set forth herein.

      71.    Defendants concealed PAR HAWAII’s ownership information and

submitted false self-certifications that PAR HAWAII qualified as a Service-

Disabled Veteran-Owned Small Business when it knew or had reason to know, at

the time the false self-certifications were made, that PAR HAWAII did not qualify

as a Service-Disabled Veteran-Owned Small Business based upon ownership.




                                        16
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 17 of 23 PageID #:1




      72.    By submitting a false self-certification that PAR HAWAII qualified as

a Service-Disabled Veteran-Owned Small Business and intentionally concealing

ownership information from the DLA, SBA, Plaintiff, and others, Defendants

intentionally induced the DLA to award PAR HAWAII the 2017 and 2018

contracts and prevented or otherwise deterred Plaintiff from timely filing a size

protest.

      73.    Plaintiff justifiably relied on Defendants’ fraudulent representations,

acts, and concealments when it failed to timely submit a size protest, which it

otherwise would have submitted.

      74.    As the second-low bidder and qualifying Service-Disabled Veteran-

Owned Small Business, had Plaintiff timely submitted a time protest, Defendant

would have been disqualified and Plaintiff would have been awarded both

contracts.

      75.    As a direct and proximate result of Defendants’ fraudulent

representations, acts, and concealments set forth above, Plaintiff suffered damages,

including, but not limited to, significant lost profits under the 2017 and 2018

contracts and reputational harm arising from the loss of both contracts.

      76.    The conduct of Defendants was willful, wanton, malicious, and done

with reckless disregard for the rights of others, and therefore warrants an award of




                                       17
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 18 of 23 PageID #:1




punitive damages against Defendants in an amount adequate to punish the

wrongdoers and deter future misconduct.

                               COUNT IV
                    DECEPTIVE TRADE PRACTICES
         [Consumer Fraud And Deceptive Business Practices Act (ICFA)]
                             (815 ILCS 505/2)

      77.    Plaintiff incorporates by reference each and every allegation of this

Complaint as though fully set forth herein.

      78.    Under the Consumer Fraud And Deceptive Business Practices Act

“…deceptive acts or practices, including but not limited to the use or employment

of any deception fraud, false pretense, false promise, misrepresentation or the

concealment, suppression or omission of any material fact, with intent that others

rely upon the concealment, suppression or omission of such material fact, … in the

conduct of any trade or commerce are hereby declared unlawful whether any

person has in fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

      79.    The Act permits “[a]ny person who suffers actual damage as a result

of a violation of this Act committed by any other person may bring an action

against such person. The court, in its discretion may award actual economic

damages or any other relief which the court deems proper.” 815 ILCS 505/10a.

      80.    Defendant was ineligible for the 2017 and 2018 contracts because it

did not qualify for the small business set aside at the time it submitted its offers

and false self-certifications to DLA for either contract.


                                        18
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 19 of 23 PageID #:1




      81.    Defendant knew or had reason to know that it did not qualify for the

small business set aside and was not eligible for the contracts at the time it

submitted its offers and false self-certifications to DLA for either contract.

      82.    Defendant fraudulently concealed ownership information from the

DLA, the SBA, the Plaintiff, and others in order to induce the DLA to award

Defendant the 2017 and 2018 contracts and to prevent Plaintiff or others from

timely filing a size protest.

      83.    Defendant’s fraudulent conduct, as set forth above, prevented or

otherwise deterred Plaintiff from timely filing a size protest.

      84.    As the second-low bidder and qualifying Service-Disabled Veteran-

Owned Small Business, had Plaintiff timely submitted a time protest, Defendant

would have been disqualified and Plaintiff would have been awarded both

contracts.

      85.    As a direct and proximate result of Defendants’ fraudulent

representations, acts, and concealments set forth above, Plaintiff suffered damages,

including, but not limited to, significant lost profits under the 2017 and 2018

contracts and reputational harm arising from the loss of both contracts.

      86.    As a direct and proximate result of Defendant’s fraudulent conduct,

Plaintiff incurred attorney’s fees and costs recoverable under the Act.




                                        19
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 20 of 23 PageID #:1




      87.    The conduct of Defendants was willful, wanton, malicious, and done

with reckless disregard for the rights of others, and therefore warrants an award of

punitive damages against Defendants in an amount adequate to punish the

wrongdoers and deter future misconduct.

      88.    Pursuant to Section 10a(d), Plaintiff has mailed a copy of this

Complaint to the Attorney General.

                                    COUNT V
                                   CONSPIRACY

      89.    Plaintiff incorporates by reference each and every allegation of this

Complaint as though fully set forth herein.

      90.    Defendants, known and unknown, maliciously, and with intent to

wrongfully usurp opportunities specifically set-aside by law for qualified small

businesses, agreed and conspired together, by the acts described above, to unfairly

and fraudulently procure a monetary benefit to which they were not entitled and

deprive Plaintiff of its reasonably anticipated profits in the contracts in question.

      91.    In furtherance of the conspiracy, Defendants made the aforementioned

fraudulent self-certification and submitted documentation in support of that false

certification to the Small Business Administration’s Office to Hearings and

Appeals.

      92.    As a direct and proximate result of Defendants’ fraudulent

representations, acts, and concealments set forth above, Plaintiff suffered damages,


                                        20
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 21 of 23 PageID #:1




including, but not limited to, significant lost profits under the 2017 and 2018

contracts and reputational harm arising from the loss of both contracts.

      93.    The conduct of Defendants was willful, wanton, malicious, and done

with reckless disregard for the rights of others, and therefore warrants an award of

punitive damages against Defendants in an amount adequate to punish the

wrongdoers and deter future misconduct.

                                 COUNT VI
                            UNJUST ENRICHMENT

      94.    Plaintiff incorporates by reference each and every allegation of this

Complaint as though fully set forth herein.

      95.    The Defendants were unjustly enriched by virtue of their fraudulent

misrepresentations, concealments, and/or deceptive business practices as set forth

above.

      96.    The Defendants have unjustly retained the benefit of profits derived

from the 2017 and 2018 contracts to Plaintiff’s detriment.

      97.    The Defendants’ retention of profits arising from the contracts

violates the fundamental principles of justice, equity, and good conscience.

      WHEREFORE, Plaintiffs requests relief as hereinafter provided.




                                       21
    Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 22 of 23 PageID #:1




                               PRAYER FOR RELIEF
      A.       For compensatory damages, including lost profits, in an amount to be
proven at trial;
      B.       For treble damages equal to three times the compensatory damages, in
an amount to be proven at trial;
      C.       For reputational damages based on the loss of future capacity to
compete, in an amount to be proven at trial;
      D.       For punitive damages in an amount appropriate to punish defendants
and deter others from engaging in similar misconduct;
      E.       For civil penalties as permitted by law;
      F.       For prejudgment interest;
      G.       For reasonable attorney’s fees and costs;
      H.       For such further other relief as the Court may deem just, proper and
appropriate.




Dated: November 14, 2019           THE LAW OFFICES OF HAYTHAM FARAJ



                                   By:     _____/s/ Haytham Faraj__________
                                           HAYTHAM FARAJ, ESQ.
                                           1935 W Belmont Ave.
                                           Chicago, IL 60657
                                           Tel: (312) 635-0800
                                           Fax: (202) 280-1039
                                           Email: haytham@farajlaw.com

                                           Attorneys for Plaintiff,
                                           3D GLOBAL SOLUTIONS, INC.




                                           22
   Case: 1:19-cv-07524 Document #: 1 Filed: 11/14/19 Page 23 of 23 PageID #:1




                        DEMAND FOR JURY TRIAL

     Plaintiff hereby demands a trial by jury.




Dated: November 14, 2019       THE LAW OFFICES OF HAYTHAM FARAJ



                               By:    _____/s/ Haytham Faraj__________
                                      HAYTHAM FARAJ, ESQ.
                                      1935 W Belmont Ave.
                                      Chicago, IL 60657
                                      Tel: (312) 635-0800
                                      Fax: (202) 280-1039
                                      Email: haytham@farajlaw.com

                                      Attorneys for Plaintiff,
                                      3D GLOBAL SOLUTIONS, INC.




                                      23
